                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN GROVE MALLOY,                             Case No. 19-cv-07995-TSH
                                   8                    Plaintiff,
                                                                                           ORDER SCREENING COMPLAINT
                                   9             v.
                                                                                           PURSUANT TO 28 U.S.C. § 1915(e)
                                  10     REGENTS OF THE UNIVERSITY OF
                                         CALIFORNIA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                         I.    INTRODUCTION
                                  15          On December 4, 2019, Plaintiff Stephen G. Malloy filed a complaint and an application to

                                  16   proceed in forma pauperis. The Court granted the application but found Malloy’s complaint failed

                                  17   to state a claim on which relief could be granted. The Court directed Malloy to file an amended

                                  18   complaint that addressed the deficiencies of his original complaint or risk dismissal pursuant to 28

                                  19   U.S.C. § 1915(e). This screening order addresses Malloy’s Amended Complaint, which he filed

                                  20   on January 30, 2020. ECF No. 7.

                                  21                                         II.   BACKGROUND
                                  22          Malloy’s original complaint named 57 defendants and asserted causes of action under

                                  23   Titles VI and VII of the Civil Rights Act of 1964 (“Title VI” and “Title VII”), the Age

                                  24   Discrimination in Employment Act of 1967 (the “ADEA”), the American with Disabilities Act of

                                  25   1990 (the “ADA”), the Rehabilitation Act, the Equal Pay Act of 1963, Title IX of the Education

                                  26   Amendments of 1972 (“Title IX”), federal contractor law, federal disabled veteran employment

                                  27   law, and the Drug-Free Workplace Act of 1988, as well as claims for whistleblower retaliation,

                                  28   defamation, and sexual harassment. Compl., ECF No. 1.
                                   1          On December 27, 2019, the Court issued a screening order advising Malloy that his

                                   2   complaint did not comply with Federal Rule of Civil Procedure 8 because it did not set forth a

                                   3   short and plain statement of his claims showing that he is entitled to relief. Specifically, the Court

                                   4   found that Malloy had failed to provide a simple, concise narrative that set forth which alleged

                                   5   injuries Malloy attributed to which Defendant. The Court advised Malloy that he must file an

                                   6   amended complaint which explains why each Defendant named is being sued. Specifically,

                                   7   Malloy must list factual allegations that connect each Defendant with an alleged wrongdoing, and

                                   8   identify which claim is asserted against which Defendant. The Court advised Malloy that, even

                                   9   though he is required to provide enough information to give Defendants fair notice of the claims

                                  10   against them, he does not need to provide a lengthy narrative to satisfy the pleading requirements

                                  11   of Rule 8—such a recounting is not necessary at the complaint stage.

                                  12          Malloy filed his first Amended Complaint of Employment Discrimination (referred to
Northern District of California
 United States District Court




                                  13   hereafter as “FAC”) on January 30, 2020. He now lists 62 defendants. He asserts causes of action

                                  14   under Titles VI and VII, the ADEA, the ADA, the Rehabilitation Act, the Equal Pay Act of 1963,

                                  15   Title IX, the Vietnam Era Veterans’ Readjustment Assistance Act (“VEVRAA”), federal disabled

                                  16   veteran employment law, and the Drug-Free Workplace Act of 1988, as well as claims for

                                  17   whistleblower retaliation, defamation, and sexual harassment.

                                  18          I.      Malloy’s Factual Allegations

                                  19          Malloy alleges that he was hired by the University of California San Francisco (“UCSF”)

                                  20   in July 2016 as a regular employee in the Human Resources Temporary Employment Program

                                  21   (“TEP”). FAC 16. He worked in the TEP through March 2018. Id. Malloy alleges that he

                                  22   always received praise for his work during that time, that he had a “100% clean personnel record,”

                                  23   and that he was never disciplined or had any performance issues. Id. at 16-17. In November

                                  24   2017, Malloy researched permanent jobs available at UCSF, found one as a Patient Navigator

                                  25   (“PN”) that he qualified for, and applied for it. Id. at 17. With the new job, Malloy would

                                  26   continue working for UCSF but be “imbedded almost 100% of the time” with the San Francisco

                                  27   Department of Public Health (“DPH”) at the DPH Sobering Center, id., a 24/7 program providing

                                  28
                                                                                         2
                                   1   support to individuals actively intoxicated by alcohol.1 Malloy was hired in April 2018 as a

                                   2   Registered Drug & Alcohol Technician (RADT-1) and began working part-time at the Sobering

                                   3   Center. Id. He began work under a six-month probationary period pursuant to UCSF personnel

                                   4   policy. Id. at 18. Upon satisfactory completion of his probationary period, October 2, 2018,

                                   5   Malloy was to receive permanent employment with UCSF. Id.

                                   6            Malloy alleges that he consistently received excellent reviews while working as a PN. Id.

                                   7   He alleges that during his probationary period he was never disciplined or counseled on his

                                   8   behavior, never engaged in any misconduct, and never had any performance issues. Id. He

                                   9   alleges that on July 25, 2018, he was asked “by [his] colleagues” if he would consider working

                                  10   full-time and “working case management” for patients and clients, and that he applied for a full-

                                  11   time PN role that was posted on the UCSF HR website. Id. His HR paperwork was approved, and

                                  12   he was promoted to full-time with an effective date of August 1, 2018. Id. Malloy alleges that he
Northern District of California
 United States District Court




                                  13   was the only black male PN as UCSF in 2018, that he was the only gay male PN at UCSF, and

                                  14   that he was the only PN with veteran status at UCSF. Id. at 19.

                                  15            Malloy’s FAC runs 70 pages and amounts to an overwhelming labyrinth of factual

                                  16   allegations and legal conclusions, many of which cannot be easily or fully understood.

                                  17   Nevertheless, the Court gleans from Malloy’s “Statement of Facts” what appear to be three main

                                  18   incidents that Malloy asserts as the basis for his claims of discrimination. The allegations are not

                                  19   entirely clear, but the Court extracts the following:

                                  20                •   One incident occurred in July 2018, wherein a black patient/client, whom Malloy

                                  21                    refers to as “CA,” was denied Benadryl cream by nurses at a detox center (Malloy

                                  22                    doesn’t make clear which center). Malloy accompanied CA to the nurses’ station

                                  23                    and asked for the medication, and was told by the nurse that, “[a] Benadryl request

                                  24                    can only be dispensed with a prescription.” Malloy claims he asked Jason Blantz, a

                                  25                    white nurse practitioner at the Department of Public Health, for a prescription for

                                  26                    the medication. The prescription was apparently provided, and CA was then

                                  27

                                  28   1
                                           http://www.sfsoberingcenter.com/what-we-do (last visited February 7, 2020).
                                                                                       3
                                   1                  allowed to get the Benadryl. Malloy apparently complained to someone at work

                                   2                  that he was forced to obtain a prescription for the Benadryl while Anita Barzman, a

                                   3                  psychiatrist, was not. Malloy asserts his complaint was ignored. FAC 20-21.

                                   4              •   An incident on September 20, 2018, wherein the same client, CA, was released to a

                                   5                  recovery house with an incorrect medication form. Malloy alleges this error was

                                   6                  the cause of a major relapse by CA, and that he informed his white colleagues of

                                   7                  the reason for the relapse. FAC 21. Malloy alleges that he expressed criticism to

                                   8                  his white colleagues concerning the Benadryl incident and the incorrect

                                   9                  prescription, but that they “dismiss[ed] my critical information and [did] not

                                  10                  provide relief, remedy or redress to me or my client.” Id. at 22.

                                  11              •   An incident on September 27, 2018, wherein Malloy’s UCSF Supervisor, a Dr.

                                  12                  Gruber, who is white, met with Malloy at Malloy’s request so that he could discuss
Northern District of California
 United States District Court




                                  13                  the earlier two incidents. Malloy claims that “Dr. Gruber stated and agreed that

                                  14                  white medical personnel did look down their noses at me based on my race and

                                  15                  culture. That yes, both DPH and UCSF Doctors and Nurses were ‘snooty,’ and

                                  16                  viewed me as not having the same educational background. Dr. Gruber affirmed

                                  17                  the cultural bias of the medical professionals towards me and the resulting

                                  18                  negligent impact on Client CA’s care.” Id. at 22-23. Neither DPH or UCSF

                                  19                  followed up with Malloy on his report or took any corrective action. Id. at 23.

                                  20          Malloy additionally claims that several of his co-workers, including a white female, a

                                  21   white male, a black female, and others, told him of situations in which patients or clients at the

                                  22   Sobering Center discriminated against them based on their race, sex, or sexual orientation. Id. at

                                  23   23. In particular, he alleges that patients used the words “bitch,” “slut,” “whore,” “nigger,” and

                                  24   “faggot.” Id. Malloy asserts that he filed “protected activity reports and complaints” on August

                                  25   17, 2018 and September 6, 2018 on behalf of himself and those colleagues. Id. Malloy also

                                  26   asserts that sometime between September 7 and 27, 2018, he filed “protected activity reports and

                                  27   complaints concerning bias, discrimination, violations of medical standards of care and ethics

                                  28   concerning my patients/clients . . . .” Id. He states that no corrective actions were taken by his
                                                                                         4
                                   1   supervisors. Id.

                                   2          Malloy asserts that on September 27, 2018, Dr. Gruber met with him at Dr. Gruber’s

                                   3   request, and for two hours they discussed the reports he had filed. He alleges that after that

                                   4   meeting, he met with six of his coworkers, and that they “engaged in concerted activity as [they]

                                   5   discussed the exact issues of discrimination, bias, cultural incompetent, patient failures in standard

                                   6   of care, safety, health and the welfare of our patients/clients that [Malloy] had shared with Dr.

                                   7   Gruber concerning my protected activity reports.” Id.

                                   8          Malloy alleges that on October 1, 2018, Dr. Grubber expelled him from his office without

                                   9   reason, and that on October 2, 2018, Dr. Gruber and UCSF HR Manager Connie Revore told him

                                  10   he was under investigation but could not say for what. He alleges that Gruber and Revore asked

                                  11   him questions “about [his] concerted activity from September 27, 2018,” and that they

                                  12   interrogated and threatened him, suspended him, and “denied” him a permanent position, which
Northern District of California
 United States District Court




                                  13   was to be awarded to him that day. Id. at 23-24. Malloy was apparently suspended. Id. at 24. He

                                  14   alleges that he had his “probation date fraudulently changed” in violation of policy, and that he

                                  15   was charged with “a false claim of ‘gender discrimination’ and terminated for such.” Id. The

                                  16   claim of gender discrimination apparently involved him describing certain female co-workers as

                                  17   “straight, white women” or the like, and Malloy being told that he couldn’t refer to his colleagues

                                  18   as such because, “[t]hey are protected classes.” Id. at 25. Malloy alleges that he was terminated

                                  19   on October 10, 2018 under a “probationary release.” Id.

                                  20                 III.   SUA SPONTE SCREENING UNDER 28 U.S.C. § 1915(E)(2)
                                  21   A.     Legal Standard
                                  22          The in forma pauperis statute provides that the Court must dismiss a complaint if it is

                                  23   frivolous, fails to state a claim upon which relief can be granted, or seeks monetary relief against a

                                  24   defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). To make this determination,

                                  25   courts assess whether there is a factual and legal basis for the asserted wrong, “however inartfully

                                  26   pleaded.” Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984) (quotation omitted). Pro
                                  27   se pleadings are liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

                                  28   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no
                                                                                         5
                                   1   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                   2   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

                                   3   B.     Analysis
                                   4                  Federal Rule of Civil Procedure 8
                                   5          As a starting point, Malloy’s FAC still suffers from the same problems as his original
                                   6   complaint. As the Court stated in its last screening order, Federal Rule of Civil Procedure 8(a)(2)

                                   7   requires that a complaint set forth a “short and plain statement of the claim showing the pleader is

                                   8   entitled to relief.” Rule 8(d)(1) requires that each allegation in a pleading be “simple, concise, and

                                   9   direct.” See McHenry v. Renne, 84 F.3d 1172, 1177, 1179 (9th Cir. 1996) (affirming dismissal of

                                  10   complaint that was “argumentative, prolix, replete with redundancy, and largely irrelevant”).

                                  11          Malloy’s FAC runs some 70 pages, single-spaced, and recites a litany of factual and

                                  12   conclusory allegations. Many of the factual allegations are repeated several times, in no coherent
Northern District of California
 United States District Court




                                  13   order, making them exceedingly redundant. This is a far cry from the “simple, concise, narrative”

                                  14   that the Court advised Malloy he must set forth in his complaint. See Cafasso, U.S. ex rel. v. Gen.

                                  15   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (complaints are subject to dismissal

                                  16   if they are “needlessly long,” “highly repetitious, confusing, or consist of incomprehensible

                                  17   rambling”). To be sure, Malloy has amended his complaint to provide clearer, separate sections (a

                                  18   fact section, a claims section, etc.), but new factual allegations can be found scattered throughout

                                  19   the FAC. Furthermore, Malloy still has not clearly connected each claim to the dozens of

                                  20   Defendants he lists under each claim, nor has he clearly connected most of the Defendants to any

                                  21   alleged conduct for which they might be liable. It is still impossible to determine with certainty

                                  22   which of the 62 Defendants Malloy believes are responsible for what conduct. Malloy simply

                                  23   “lumps defendants [together] without facts to distinguish their individual alleged wrongs.” Flores

                                  24   v. EMC Mortg. Co., 997 F. Supp. 2d 1088, 1119 (E.D. Cal. 2014). Therefore, Malloy has not

                                  25   provided most Defendants with fair notice of the nature of the claims against them. In other

                                  26   words, he has not made it feasible for the Defendants to understand what conduct he alleges they

                                  27   engaged in and how that conduct makes them liable under any of his numerous causes of action.

                                  28   His FAC is therefore defective under Rule 8, and is subject to dismissal. If Malloy chooses to
                                                                                         6
                                   1   again amend his complaint, he must: (1) provide a clear, concise, simple narrative of the facts he

                                   2   believes form the basis of his complaint; (2) give notice to each Defendant of why they are being

                                   3   sued by connecting each Defendant, with fact allegations, to whatever claim Malloy believes they

                                   4   are liable for—simply lumping together dozens of defendants under each claim is not acceptable

                                   5   and will result in the Court recommending dismissal.

                                   6          Beyond those problems, several of Malloy’s claims appear, based on the facts pleaded in

                                   7   Malloy’s FAC, to have no chance of succeeding. And several of the Defendants whom Malloy

                                   8   named are likely immune from suit, meaning they cannot be sued for damages under any claim.

                                   9   The Court will proceed to address those additional issues now.

                                  10                  Federal and State Government Immunity from Suit
                                  11          Malloy lists as defendants several employees of the federal government or the University

                                  12   of California in their official capacities (e.g., the Acting District Director of the U.S. Department
Northern District of California
 United States District Court




                                  13   of Labor, Office of Federal Contract Compliance).

                                  14          The doctrine of sovereign immunity holds that a government may not be sued without its

                                  15   consent. Sovereign immunity extends to lawsuits against government officials acting in their

                                  16   official capacities, as these are essentially just lawsuits against the government by another name.

                                  17   Lewis v. Clarke, 137 S. Ct. 1285, 1290-91 (2017) (“Similarly, lawsuits brought against employees

                                  18   in their official capacity represent only another way of pleading an action against an entity of

                                  19   which an officer is an agent, and they may also be barred by sovereign immunity.”) (citations and

                                  20   internal quotation marks omitted). This immunity means that, generally, “the United States may

                                  21   not be sued without its consent and that the existence of consent is a prerequisite for

                                  22   jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212 (1983). Before a court can have

                                  23   jurisdiction over any suit for damages against the government or its employees in their official

                                  24   capacities, there must be “a clear statement from the United States waiving sovereign immunity,

                                  25   together with a claim falling within the terms of the waiver.” United States v. White Mountain

                                  26   Apache Tribe, 537 U.S. 465, 472 (2003) (citations omitted). Malloy’s complaint does not

                                  27   coherently link the three federal government Defendants he names to any alleged conduct or

                                  28
                                                                                          7
                                   1   claim. But it’s likely that these three Defendants2 are immune from suit, meaning Malloy cannot

                                   2   sue them for damages.

                                   3          Also, “under the Eleventh Amendment, states are immune from private damage actions in

                                   4   federal court.” Jackson v. Hayakawa, 682 F.2d 1344, 1350 (9th Cir. 1982). In other words, they

                                   5   cannot be sued for damages in federal court. “[T]he University of California and the Board of

                                   6   Regents are considered to be instrumentalities of the state for purposes of the Eleventh

                                   7   Amendment.” Id. (citations omitted). Thus, the University of California and the Board of Regents

                                   8   cannot be sued for damages in federal court. This includes officers acting in their official

                                   9   capacity. Id. (“Eleventh Amendment immunity extends to actions against state officers sued in

                                  10   their official capacities because such actions are, in essence, actions against the governmental

                                  11   entity of which the officer is an agent.”). Most of Malloy’s named defendants are the University

                                  12   of California, the Board of Regents of the University, or individuals in their official capacity. It is
Northern District of California
 United States District Court




                                  13   true that immunity does not bar suits against state officials for prospective injunctive and

                                  14   declaratory relief. Walsh v. Nevada Dept. of Human Resources, 471 F.3d 1033, 1036 (9th Cir.

                                  15   2006). But Malloy does not pray for any specific injunctive relief—he makes only a generalized

                                  16   demand for “injunctive relief.” See FAC 67. As such, it is likely that a good portion of Malloy’s

                                  17   named Defendants are immune from suit as state officers.

                                  18          Malloy is advised that if he chooses to amend but continues to assert only damages against

                                  19   these Defendants, the Court will likely recommend their dismissal from this suit.

                                  20                  Title VII of the Civil Rights Act
                                  21          Under Title VII, it is “unlawful employment practice for an employer to fail or refuse to
                                  22   hire or to discharge any individual, or otherwise to discriminate against any individual with
                                  23   respect to his compensation, terms, conditions, or privileges of employment, because of such
                                  24   individual’s race, color, religion, sex, or national origin[.]” 42 U.S.C. § 2000e-2. In other words,
                                  25   “Title VII prohibits discrimination ‘because of’ a protected characteristic” such as race, color,
                                  26
                                  27
                                       2
                                        The Defendants, as Malloy names them, are the “Acting District Director, U.S. Department of
                                       Labor, Office of Federal Contract Compliance;” “District Manager, U.S. Department of Labor,
                                  28   Office of Federal Contract Compliance;” and “Inspector General, Office of Inspector General,
                                       Department of Veteran Affairs.”
                                                                                      8
                                   1   religion, sex, or national origin. Costa v. Desert Palace, 299 F.3d 838, 847 (9th Cir. 2002)

                                   2   (quoting 42 U.S.C. § 2000e-2). “To prevail on a Title VII discrimination claim, [Malloy] must

                                   3   establish a prima facie case of discrimination by presenting evidence that ‘gives rise to an

                                   4   inference of unlawful discrimination.’” Nelson v. Lewis County, 2012 WL 4112886, at *5 (W.D.

                                   5   Wash. Sept. 19, 2012) (quoting Cordova v. State Farm Ins. Co., 124 F.3d 1145, 1148 (9th Cir.

                                   6   1997). To establish a prima facie case of disparate treatment discrimination—in other words, a

                                   7   case that he was treated unfairly because of discrimination—Malloy must show that (1) he belongs

                                   8   to a protected class; (2) he was qualified for his position; (3) he was subject to an adverse

                                   9   employment action; and (4) similarly situated individuals outside his protected class were treated

                                  10   more favorably. Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008).

                                  11          Malloy is a black, gay, male. Race and sex are protected classes. Sexual orientation could

                                  12   be as well.3 However, Malloy has not alleged any facts which give rise to an inference that he was
Northern District of California
 United States District Court




                                  13   discriminated against based on his sex, gender or sexual orientation. Also, Malloy cannot assert

                                  14   sex discrimination claims on behalf of his female co-workers. If his female co-workers were

                                  15   discriminated against by their employer based on their sex or gender—and Malloy has alleged no

                                  16   facts suggesting that they were called names by their employer—those co-workers would need to

                                  17   sue for themselves.

                                  18          Turning to Malloy’s allegation of race discrimination, Malloy appears to allege that Blantz,

                                  19   a white nurse practitioner, was able to obtain a prescription for medication while he was not, and

                                  20   that Anita Barzman, a white psychiatrist, was able to independently issue a prescription for the

                                  21   same medication. Even if Malloy could prove that these two employees were able to obtain a

                                  22   prescription for medication when he could not, neither is a “similarly situated” individual. Blantz

                                  23   is a nurse practitioner, and Barzman is a psychiatrist (psychiatrists, for one, are medical doctors

                                  24   who can prescribe medication). For Malloy to be able to prove a case of Title VII discrimination,

                                  25   he would need to prove that similarly situated individuals—in other words, other PNs—were

                                  26   treated differently than him; this incident does not show that.

                                  27
                                       3
                                  28    The issue of whether Title VII prohibits discrimination based on sexual orientation is currently
                                       before the United States Supreme Court.
                                                                                        9
                                   1          The second incident gives rise to no inference of unlawful discrimination. Malloy

                                   2   apparently conveyed to white colleagues his criticisms that a black patient was given an incorrect
                                   3   medication form at discharge, and his complaint was apparently “dismissed.” But Malloy has
                                   4   alleged no facts giving rise to an inference that white colleagues intentionally gave CA the
                                   5   incorrect medication, or that they paid less attention or concern to CA’s medication list because
                                   6   CA was black. Nor does the lack of response to Malloy’s complaint give rise to an inference of
                                   7   discrimination—it may have simply been that Malloy’s colleagues or supervisors found his
                                   8   complaint lacked any merit.
                                   9          Malloy alleges also that patients of the Sobering Center called him names like “faggot”
                                  10   and “nigger.” While those terms are indeed discriminatory and repugnant, Malloy has not alleged
                                  11   that any of Defendants’ employees used those terms, or any other names that disparaged Malloy
                                  12   because of his race, gender, sex, or sexuality. Title VII prohibits discrimination by employers but
Northern District of California
 United States District Court




                                  13   does not generally impose liability for the conduct of non-employers.
                                  14          The only facts Malloy has alleged that, if true, would create an inference of race
                                  15   discrimination are his allegations that Dr. Gruben “stated and agreed that white medical personnel
                                  16   did look down their noses at me based on my race and culture. . . . Dr. Gruber affirmed the cultural
                                  17   bias of the medical professionals towards me and the resulting negligent impact on Client CA’s
                                  18   care.” FAC 22-23.
                                  19          In sum, based on the allegations in FAC, Malloy cannot prove a discrimination claim
                                  20   based on sex, gender, or sexual orientation. Malloy is advised that if amends his complaint, the
                                  21   Court will likely recommend dismissal of his complaint to the extent it asserts liability on those
                                  22   grounds.4
                                  23

                                  24

                                  25   4
                                         Also, to the extent Malloy alleges that Defendants allowed a hostile work environment to prevail
                                  26   at his work, most of the Defendants had no apparent responsibility to respond to Malloy’s
                                       complaints about discrimination by patients of the Sobering Center. A person or entity does not
                                  27   become liable merely because Malloy complained to them and they did not respond, if the person
                                       or entity had no responsibility to respond to Malloy’s complaints in the first place. This seems to
                                  28   account for a large chunk of the Defendants. See FAC 27 (“Every Defendant I’ve cited has
                                       touched, been informed and chosen to ignore my reports complaints.”).
                                                                                        10
                                   1                  Title VIII of the Civil Rights Act

                                   2          Title VIII is the Fair Housing Act (“FHA”). The FHA was enacted “to provide, within

                                   3   constitutional limitations, for fair housing throughout the United States.” 42 U.S.C. § 3601. The

                                   4   Act makes it illegal to discriminate on an impermissible ground in the sale or rental of housing, in

                                   5   residential real estate-related transactions, or in the provision of brokerage services. 42 U.S.C. §§

                                   6   3604, 3605, 3606. Malloy has made no factual allegations concerning discrimination in any of

                                   7   those areas, nor even any factual allegations related to housing. He has not stated a plausible

                                   8   claim under Title VIII. If Malloy amends his complaint and continues to allege a claim under the

                                   9   FHA, the Court will recommend dismissal of that claim.

                                  10                  The ADEA
                                  11          “The ADEA was initially enacted to protect private sector employees from discrimination

                                  12   based on age, and was amended by Congress in 1974 to extend protection to federal employees.”
Northern District of California
 United States District Court




                                  13   Yap v. Slater, 165 F. Supp. 2d 1118, 1126 (D. Haw. 2001) (citing Lehman v. Nakshian, 453 U.S.

                                  14   156 (1981)). Under the ADEA, each plaintiff can establish a prima facie case of disparate

                                  15   treatment by demonstrating that he (1) was at least forty years old, (2) performing his job

                                  16   satisfactorily, (3) suffered an adverse employment action, (4) under circumstances otherwise

                                  17   giving rise to an inference of age discrimination. See Diaz v. Eagle Produce, Ltd., 521 F.3d 1201,

                                  18   1207 (9th Cir. 2008) (citation omitted); Shelly v. Geren, 666 F.3d 599, 608 (9th Cir. 2012)

                                  19   (citation omitted);

                                  20          Malloy makes no factual allegations that give rise to an inference of age discrimination.

                                  21   He complains merely that he was “interrogated by younger white women under 40 . . . .” FAC 43.

                                  22   Nothing in the ADEA prohibits a younger employee from taking adverse employments action

                                  23   against an older employee if that action is not based on age discrimination. Malloy has alleged no

                                  24   facts suggesting that he was interrogated because of his age, or that he was denied a promotion

                                  25   because of his age, or that he was put on probation or terminated because of his age, or that he was

                                  26   treated unfairly because of his age. He has not stated a plausible ADEA claim. If Malloy amends

                                  27   his complaint and continues to allege a claim under the ADEA, the Court will recommend

                                  28   dismissal of that claim.
                                                                                        11
                                   1                  The ADA

                                   2          “The ADA was enacted ‘to provide a clear and comprehensive national mandate for the

                                   3   elimination of discrimination against individuals with disabilities’ and ‘to provide clear, strong,

                                   4   consistent, enforceable standards addressing discrimination against individuals with disabilities.’”

                                   5   Updike v. Multnomah Cty., 870 F.3d 939, 949 (9th Cir. 2017) (quoting 42 U.S.C. § 12101(b)(1),

                                   6   (2)). Under Title I of the ADA, no covered employer “shall discriminate against a qualified

                                   7   individual on the basis of disability in regard to job application procedures, the hiring,

                                   8   advancement, or discharge of employees, employee compensation, job training, and other terms,

                                   9   conditions, and privileges of employment.” 42 U.S.C. § 12112. To be protected by the ADA, an

                                  10   employee “must have a disability, which is defined by the ADA as a physical or mental

                                  11   impairment that substantially limits one or more major life activities, a person who has a history or

                                  12   record of such an impairment, or a person who is perceived by others as having such an
Northern District of California
 United States District Court




                                  13   impairment.” https://www.ada.gov/ada_intro.htm (last visited Feb. 9, 2020); see 42 U.S.C. §

                                  14   12102(1)(A)-(C).

                                  15          Malloy has not alleged facts suggesting that he is an individual with a qualifying disability

                                  16   in order to be protected by the ADA. He merely refers to himself repeatedly as disabled, without

                                  17   identifying any particular disability. Additionally, even if Malloy were a qualified individual with

                                  18   a disability, he would also need to show that “suffered an adverse employment action because of

                                  19   his disability.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1090 (9th Cir. 2002). Malloy has

                                  20   not alleged any facts giving rise to any inference that he suffered an adverse employment action

                                  21   because his employer knew or perceived that Malloy was disabled. The ADA does not prohibit

                                  22   entirely employers from firing persons with disabilities; it does only if the reason for termination

                                  23   is discrimination based on disability. If Malloy amends his complaint and continues to allege a

                                  24   claim under the ADA, the Court will recommend dismissal of that claim.

                                  25                  The Rehabilitation Act
                                  26          Section 504 of the Rehabilitation Act (codified at 29 U.S.C. § 794) provides that, “[n]o

                                  27   otherwise qualified individual with a disability in the United States . . . shall, solely by reason of

                                  28   her or his handicap, be excluded from the participation in, be denied the benefits of, or be
                                                                                          12
                                   1   subjected to discrimination under any program or activity receiving Federal financial assistance.”

                                   2   Section 504 further “provides that ‘[t]he standards used to determine whether this section has been

                                   3   violated in a complaint alleging employment discrimination under this section shall be the

                                   4   standards applied under title I of the Americans with Disabilities Act . . . as such sections relate to

                                   5   employment.’” Fleming v. Yuma Reg'l Med. Ctr., 587 F.3d 938, 940 (9th Cir. 2009) (quoting 29

                                   6   U.S.C. § 794(d)). Thus, similar to the ADA, “[t]o state a prima facie claim of discrimination

                                   7   under Section 504, plaintiff must allege that: (1) [he] is disabled within the meaning of the Act; (2)

                                   8   [he] was able to perform the essential aspects of [his] employment either without accommodations

                                   9   or with reasonable accommodations; (3) defendant receives federal financial assistance; and (4)

                                  10   defendant engaged in adverse employment action(s) that impermissibly discriminated against

                                  11   plaintiff based on [his] disability. Ostrofsky v. Dep't of Rehab., 2009 WL 3011578 (citing Bonner

                                  12   v. Lewis, 857 F.2d 559, 562-63 (9th Cir. 1988); Duffy v. Riveland, 98 F.3d 447, 454 (9th Cir.
Northern District of California
 United States District Court




                                  13   1996); Duvall v. County of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001)).

                                  14          Malloy’s Rehabilitation Act claim suffers from the same problems as his ADA claim: he

                                  15   has not alleged facts with any specificity suggesting that he is disabled within the meaning of the

                                  16   Rehabilitation Act, and he has not alleged any facts suggesting he was discriminated against on

                                  17   the basis of disability. The claim suffers from the additional problem that it’s not clear that

                                  18   Malloy’s employer receives federal financial assistance. If Malloy amends his complaint and

                                  19   continues to allege a claim under the Rehabilitation Act, the Court will recommend dismissal of

                                  20   that claim.

                                  21                  Title IX of the Education Amendments of 1972
                                  22          “Title IX was Congress’s response to significant concerns about discrimination against

                                  23   women in education.” Neal v. Board of Trustees, 198 F.3d 763, 766 (9th Cir. 1999). It was

                                  24   “designed to eliminate (with certain exceptions) discrimination on the basis of sex in any

                                  25   education program or activity receiving Federal financial assistance, whether or not such program

                                  26   or activity is offered or sponsored by an educational institution . . . .” 34 C.F.R. § 106.1.

                                  27          A court “generally look[s] to Title VII standards to resolve claims brought under Title IX.”

                                  28   Bolla v. McClain, 469 Fed. Appx. 531, 532 (9th Cir. 2012) (citation omitted). Thus, similar to a
                                                                                         13
                                   1   Title VII claim, to set forth a prima facie Title IX gender discrimination claim, Malloy would need

                                   2   to prove that his work program received federal assistance. He would then need to show that he

                                   3   suffered an adverse employment action and his employer treated him worse than a similarly

                                   4   situated female employee. See Stucky v. Hawaii, 2007 WL 602105, at *6 (D. Haw. Feb. 15, 2007)

                                   5   (citing Cornwell v. Electra Cent. Union, 439 F.3d 1018, 1028 (9th Cir.2006) (setting forth

                                   6   elements of a prima facie case under Title VII). Malloy has alleged no facts suggesting that he

                                   7   was treated worse than female colleagues because he is male. He has not established that his work

                                   8   program received federal assistance. If Malloy amends his complaint and continues to allege a

                                   9   claim under Title IX, the Court will recommend dismissal of that claim.

                                  10                  Defamation
                                  11          “Under California law, defamation ‘involves the intentional publication of a statement of

                                  12   fact which is false, unprivileged, and has a natural tendency to injure or which causes special
Northern District of California
 United States District Court




                                  13   damage.’” Price v. Stossel, 620 F.3d 992, 998 (9th Cir. 2010) (Gilbert v. Sykes, 147 Cal. App. 4th

                                  14   13, 27 (2007)). “Thus, to state a defamation claim, the plaintiff must present evidence of a

                                  15   statement of fact that is provably false.” Grenier v. Taylor, 234 Cal. App. 4th 471, 486 (2015)

                                  16   (citations omitted). Malloy has not alleged any statement by Defendants that is provably false, nor

                                  17   has he alleged that any Defendants published—intentionally or otherwise—any statement about

                                  18   him. Nor has he alleged any damage to his reputation. “[D]efamation, which includes libel and

                                  19   slander, concerns damage to the reputation of a person or business . . . .” Hartford Casualty Ins.

                                  20   Co. v. Swift Distribution, Inc., 59 Cal. 4th 277, 289 (2014). If Malloy amends his complaint and

                                  21   continues to allege a claim for defamation, the Court will recommend dismissal of that claim.

                                  22                  The Drug-Free Workplace Act of 1988
                                  23          “The Drug-Free Workplace Act requires federal contractors and grant recipients to

                                  24   discourage and punish drug use amongst employees.” Santiago v. Greyhound Lines, Inc., 956 F.

                                  25   Supp. 144, 152 (S.D.N.Y. 1997). It is not clear that the Act even contemplates a private cause of

                                  26   action, but “[t]he question of whether a private right of action exists is irrelevant; [Malloy] has not

                                  27   even alleged facts which give rise to a violation of the statute.” Harris v. Aero. Testing Alliance,

                                  28   2008 WL 111979, at *4 (E.D. Tenn. Jan. 7, 2008). If Malloy amends his complaint and continues
                                                                                         14
                                   1   to allege a claim under this statute, the Court will recommend dismissal of this claim.

                                   2                  The Equal Pay Act
                                   3          The Equal Pay Act, as it appears in volume 29 of the United States Code, provides that,
                                   4   “[n]o employer . . . shall discriminate . . . between employees on the basis of sex by paying wages
                                   5   to employees . . . at a rate less than the rate at which [it] pays wages to employees of the opposite
                                   6   sex . . . for equal work on jobs the performance of which requires equal skill, effort, and
                                   7   responsibility, and which are performed under similar working conditions . . . .” 29 U.S.C. § 206.
                                   8   Malloy has not alleged that he was paid less than female colleagues for equal work (nor has he
                                   9   alleged any employee of either gender was paid less on the basis of sex). If Malloy amends his
                                  10   complaint and continues to allege a claim under the Equal Pay Act, the Court will recommend
                                  11   dismissal of that claim.
                                  12                  VEVRAA and Executive Order 11246
Northern District of California
 United States District Court




                                  13          Neither the Vietnam Era Veterans’ Readjustment Assistance Act nor Executive Order
                                  14   11246 provides a private right of action. Hall v. L-3 Commc'ns Corp., 2017 WL 216707, at *2
                                  15   (E.D. Wash. Jan. 18, 2017) (“Plaintiffs do not allege Defendants violated either of these laws,
                                  16   indeed, neither provides a private right of action.”); Armstrong v. Rolm A. Siemans Co., 1997 U.S.
                                  17   App. LEXIS 31898, at *8 (4th Cir. 1997) (“[T]here is no private cause of action against federal
                                  18   contractors under § 402 of the Vietnam Era Veterans’ Readjustment Assistance Act of 1974.”).
                                  19   Thus, Malloy cannot sue under either of those laws. Additionally, Malloy has not established that
                                  20   employer was a federal government contractor subject to those laws.5 He does allege (vaguely) a
                                  21   “contract relationship” between the State (presumably, California) and the city (presumably, San
                                  22   Francisco), but such a contract would not be one involving the federal government, and Malloy
                                  23   has not suggested his employer is a government contractor. Finally, Malloy has not alleged any
                                  24   facts suggesting that he was discriminated against or treated any differently because of his veteran
                                  25   status. If Malloy amends his complaint and continues to allege claims under VEVRAA and
                                  26
                                  27   5
                                         For, example, Malloy asserts “[t]he State, as in my employer UCSF, was [established] as the
                                  28   ‘Independent Contractor’ responsible for the case management of DPH Sobering Center Clients
                                       under the 7-1-18 Regents & City of San Francisco Contract.” FAC 18.
                                                                                         15
                                   1   pursuant to Executive Order 11246, the Court will recommend dismissal of those claims. See

                                   2   DeSmit v. DFW Int'l Airport Bd., 2011 WL 5346315, at *4 (N.D. Tex. Nov. 3, 2011) (plaintiff had

                                   3   not pled “any actionable claims” because he had “not alleged that defendant [was] a federal

                                   4   contractor, or that [he was] a ‘qualified’ covered veteran . . . . In fact, [he had] alleged no action

                                   5   taken by defendant that [he] believe[d] was predicated on his alleged veteran status.”).

                                   6                  Sexual Harassment
                                   7          Malloy alleges that he was “subjected to harassment by my immediate supervisors and

                                   8   managers who rejected [his] written protected disclosure of a hostile work environment . . . .”

                                   9   FAC 30. Under Title VII, a hostile work environment sexual harassment claim requires a plaintiff

                                  10   employee to show that he was subjected to sexual advances, conduct, or comments that were “(1)

                                  11   unwelcome; (2) because of sex; and (3) sufficiently severe or pervasive to alter the conditions of

                                  12   her employment and create an abusive work environment. In addition, [he] must establish the
Northern District of California
 United States District Court




                                  13   offending conduct was imputable to [his] employer.” Lyle v. Warner Brothers Television

                                  14   Productions, 38 Cal. 4th 264, 279 (2006) (citations omitted); Boyer-Liberto v. Fontainebleau

                                  15   Corp., 786 F.3d 264, 271 (4th Cir. 2015). Malloy has alleged no facts suggesting he was subject

                                  16   to unwelcome conduct or comments, imputable to his employer, that were based on his sex. The

                                  17   unwelcome and offensive comments that Malloy alleges appear to have come from patients at the

                                  18   Sobering Center. Also, the conduct that would substitute sexual harassment seem to have been

                                  19   directed largely if not entirely at Malloy’s female colleagues, meaning that they, and not Malloy

                                  20   would have to assert whatever claim arose from them.

                                  21          Similarly, to the extent Malloy links his harassment claim to race discrimination, see FAC

                                  22   36, he does not assert that the use of the term “nigger” at his workplace was imputable to his

                                  23   employer, as distressing as it may have been for him to hear that term. If Malloy amends his

                                  24   complaint and continues to allege a claim of harassment, the Court will recommend dismissal of

                                  25   that claim.

                                  26                  Retaliation
                                  27          “In order to establish a prima facie case of retaliation under Title VII, [Malloy] must

                                  28   demonstrate that (1) [he] engaged in an activity protected under Title VII; (2) [his] employer
                                                                                          16
                                   1   subjected her to an adverse employment action; and (3) a causal link exists between the protected

                                   2   activity and the adverse employment action.” Thomas v. City of Beaverton, 379 F.3d 802, 811

                                   3   (9th Cir. 2004) (citation omitted). Malloy alleges that after he met with Dr. Gruber on September

                                   4   27, 2018, he met with six of his coworkers, and that they “engaged in concerted activity as [they]

                                   5   discussed the exact issues of discrimination, bias, cultural incompetent, patient failures in standard

                                   6   of care, safety, health and the welfare of our patients/clients that [Malloy] had shared with Dr.

                                   7   Gruber concerning my protected activity reports.” FAC 23. Malloy then alleges that on October

                                   8   2, 2018, Dr. Gruber and Revore told him he was under investigation but could not say for what,

                                   9   that they asked him questions “about [his] concerted activity from September 27, 2018,” and that

                                  10   they interrogated and threatened him, suspended him, and eventually terminated him. Id. at 23-24.

                                  11   These allegations are enough to give rise to an inference of a causal link. If Malloy wishes to

                                  12   amend his FAC, however, he will need to more clearly link to his retaliation claim which
Northern District of California
 United States District Court




                                  13   Defendants he believes are liable for that conduct, with specific factual allegations, in order to put

                                  14   Defendants on notice.

                                  15                  Whistleblower Protection

                                  16          Malloy states a claim referencing whistleblower protections. See 55-56. However, he

                                  17   references the “City Whistleblower Office” and “Whistleblower Reports to the University,” so it is

                                  18   not clear under which law Malloy asserts whistleblower protection (university, city, state, federal,

                                  19   etc.). It’s also unclear to whom he made any complaints about his work. Nor does he clearly

                                  20   allege any retaliation he experienced for making any complaints. If Malloy chooses to revise his

                                  21   complaint, he must state under which law he seeks relief, and more clearly allege what conduct he

                                  22   complained of, to whom he complained, and what retaliation he experienced, or the Court will

                                  23   recommend dismissing this claim. See Coons v. Sec’y of the United States Dep’t of the Treasury,

                                  24   383 F.3d 879, 888 (9th Cir. 2004) (successful whistleblower claim under 5 U.S.C. § 2302 requires

                                  25   an acting official who “has the authority to take, recommend, or approve any personnel action,”

                                  26   and, “the acting official took, or failed to take, the personnel action against the aggrieved

                                  27   employee because of the protected disclosure.”) (citation omitted).

                                  28
                                                                                         17
                                   1                  Breach of Contract

                                   2          To the extent Malloy pleads a breach of contract claim, see FAC 59-60, he has failed to

                                   3   allege the existence of a contract or any term of a contract that was breached. If he chooses to

                                   4   amend, the Court will recommend dismissal of this claim.

                                   5                                          IV.    CONCLUSION
                                   6          Based on the discussion above, the Court would recommend dismissal. However, given

                                   7   Malloy’s pro se status, and because the facts he alleges might support at least one viable claim, the

                                   8   Court will grant Malloy one more opportunity to amend. Malloy must file a second amended

                                   9   complaint by March 16, 2020, addressing the deficiencies discussed in this order, including his

                                  10   failure to comply with Federal Rule of Civil Procedure 8. A lengthy narrative of the facts is not

                                  11   necessary, and his second amended complaint shall not include a redundant listing of facts.

                                  12          Even though the Court will grant Malloy opportunity to amend, if he does choose to
Northern District of California
 United States District Court




                                  13   amend, the Court will likely recommend dismissal of the following claims if Malloy re-alleges

                                  14   them: Malloy’s claim under the Age Discrimination in Employment Act of 1967; his claim under

                                  15   the American with Disabilities Act of 1990; his claim under Title IX of the Education

                                  16   Amendments of 1972; his claim under Title VIII (the Fair Housing Act); his defamation claim; his

                                  17   claim under the Drug-free Workplace Act of 1988; his claim under the Equal Pay Act of 1963; his

                                  18   claim under the Vietnam Era Veterans Readjustment Assistance Act; his claim pursuant to

                                  19   Executive Order 11246; his breach of contract claim. Lastly, the Court reminds Malloy that he

                                  20   likely cannot sue for damages the federal defendants he named, or the University of California or

                                  21   its officers, or the Board of Regents, or officers of any of those three. If Malloy prays for any

                                  22   specific injunctive relief, he must say so in amending his complaint.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: February 18, 2020

                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                        18
